DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection.
Claims 1-20 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
a melting unit (read: a means for melting) in Claims 1, 13, 17. Corresponding structure found in specification [0045]
a mixing unit (read: a means for mixing) in Claims 1, 13, 17. Corresponding structure found in specification [0049]
an injection unit (read: a means for injecting) in Claims 1, 13, 17. Corresponding structure found in specification [0059]
a monitoring module (read: a means for monitoring) in Claims 12, 13, 17. Corresponding structure found in specification [0066]

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected
Claim 15 recites the limitation "the analysis" in line 4. There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (CN 103057061B, hereinafter “Chen”, references are made to the attached machine translation).
Regarding Claim 1, Chen discloses a foamed plastic (polymeric material) extruding and injection molding system comprising a plasticizing extruder unit (melting unit, A), a supercritical fluid (blowing agent) conveying unit (blowing agent supply unit, B), a mixing unit (C), an injection unit (D), and a mold unit (E) (Pg 3; Fig. 1). The melting unit, the mixing unit, and the injection unit are connected in sequence, the blowing agent supply unit is connected to the mixing unit, and the mixing unit is connected to the melting unit through a first controllable melt metering valve (first flow control element, 1) (Pgs 3-4). The mixing unit is connected to the injection unit via a second controllable melt metering valve (second flow control element, 2) (Pg 4). The melting unit comprises a plasticizing screw (3), a plasticizing cylinder (hollow pressing cartridge, 4), and a hopper (5), and in use polymeric material enters the hollow pressing cartridge from the hopper and is plasticized by the rotation of the screw to form a melt, and delivered to the mixing unit with the first flow control element controlling the amount of melt entering the mixing unit 
Regarding Claim 2, the limitations of Claim 1 from which Claim 2 depends are disclosed by Chen as discussed above. It is recognized that the hollow pressing cartridge has a first pressure, as pressure is an inherent property of a hollow volume. It is recognized that the hollow mixing cartridge has a second pressure, as pressure is an inherent property of a hollow volume. Chen further discloses when in use a process step is to plasticize polymer material with the first flow control element closed and then open the first flow control element and inject polymeric material from the hollow pressing cartridge into the hollow mixing cartridge (Pg 5). One of ordinary skill in the art would recognize that at least for this period, the first pressure is greater than the second pressure, otherwise the polymeric material would not flow in this downstream direction.
Regarding Claim 3, the limitations of Claim 1 from which Claim 3 depends are disclosed by Chen as discussed above. It is recognized that the hollow mixing cartridge has a second pressure, as pressure is an inherent property of a hollow volume. It is recognized that the hollow metering cartridge has a third pressure, as pressure is an inherent property of a hollow volume. Chen further discloses when in use a further process step is when the plasticized polymeric material is injected into the hollow mixing cartridge the blowing agent is also injected and they are mixed, then go through a second plasticization, then the second flow control element is opened and the mixture is injected into the hollow metering cartridge (Pg 
Regarding Claims 4-5, the limitations of Claim 1 from which Claims 4-5 depend are disclosed by Chen as discussed above. Figure 1 depicts the blowing agent supply unit is positioned between the first flow control element and the second flow control element, and depicts the blowing agent supply unit is disposed proximal to the first flow control element and distal to the second flow control element.


Claims 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (CN 103057061B, hereinafter “Chen”, references are made to the attached machine translation).
Regarding Claim 17, Chen discloses a foamed plastic (polymeric material) extruding and injection molding system and method for use, the apparatus comprising a plasticizing extruder unit (melting unit, A), a supercritical fluid (blowing agent) conveying unit (blowing agent supply unit, B), a mixing unit (C), an injection unit (D), and a mold unit (E) (Pg 3; Fig. 1). The melting unit, the mixing unit, and the injection unit are connected in sequence, the blowing agent supply unit is connected to the mixing unit, and the mixing unit is connected to the melting unit through a first controllable melt metering valve (first flow control element, 1) (Pgs 3-4). The mixing unit is connected to the injection unit via a second controllable melt metering valve (second flow control element, 2) (Pg 4). The melting unit comprises a plasticizing screw (3), a plasticizing cylinder (hollow pressing cartridge, 4), and a hopper (5), and in use polymeric material enters the melting unit from the hopper and is plasticized by the rotation of the screw to form a melt, and is delivered to the mixing unit with the first flow control element controlling the amount of melt entering the mixing unit (Pg 4), thus the first flow control element controls the flow from the melting unit to the mixing unit. The mixing unit comprises a mixing shaft (15) and a sealing sleeve (hollow mixing cartridge, 16), and in use and outlet end of the blowing agent supply unit is in fluid communication with the mixing unit and as the mixing shaft rotates, the blowing agent mixes with the melt in the mixing unit to form a gas/melt single phase system (mixture of the polymeric material and the blowing agent) that is delivered to the injection unit via the second flow control element which controls the amount of mixture entering the injection unit (Pg 5), thus the second flow control element controls the flow the of the mixture from the 
Regarding Claim 18, the limitations of Claim 17 from which Claim 18 depends are disclosed by Chen as discussed above. Chen further discloses when in use a process step is to plasticize polymer material with the first flow control element closed (closed configuration), then open the first flow control element (open configuration) and inject polymeric material from the melting unit into the mixing unit (Pg 5). One of ordinary skill in the art would recognize that at least for this period, the pressure in the melting unit is greater than the pressure in the mixing unit, thus a pressure difference is generated, otherwise the polymeric material would not flow in this downstream direction.
Regarding Claim 19, the limitations of Claim 17 from which Claim 18 depends are disclosed by Chen as discussed above. Chen further discloses when in use a further process step is when the plasticized polymeric material is injected into the mixing unit the blowing agent is also injected and they are mixed, go through a second plasticization, the second flow control element is opened (open configuration) and the mixture is injected into the injection unit, then the second flow control element is closed (closed configuration) (Pg 5). One of ordinary skill in the art would recognize that at least for this period, the pressure in the mixing unit is greater than the pressure in the injection unit, thus a pressure difference is generated, otherwise the mixture would not flow in this downstream direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 103057061B, hereinafter “Chen”, references are made to the attached machine translation to English), in view of Pierick et al. (US 6,884,823 B1, hereinafter “Pierick”).
Regarding Claims 6-7, the limitations of Claim 1 from which Claims 6-7 depends are disclosed by Chen as discussed above. Chen further discloses when in use a process step is to plasticize polymer material with the first flow control element closed (closed configuration), then open the first flow control element (open configuration) and inject polymeric material from the melting unit into the mixing unit (Pg 5). One of ordinary skill in the art would recognize that at least for this period, the pressure in the melting unit is greater than the pressure in the mixing unit, thus a pressure difference is generated, otherwise the polymeric material would not flow in this downstream direction. Chen does not disclose the closed configuration prevents the polymeric material from flowing from the mixing unit back to the melting unit.
In the same field of endeavor, a blowing agent mixing means, Pierick discloses an apparatus and method involving introducing polymeric material admixed with supercritical fluid into a mold (Abstract; C4 L61-65), the apparatus comprising an extruder (mixing unit) with a reciprocating screw with a hot-melting section and a mixing section with a discharge passage (51) in fluid communication with an inlet passage Pierick further discloses a ball check valve (spherical check valve, 85) arranged between the outlet (second discharging passage) of the extruder (mixing unit) and the inlet passage (connecting passage) of the accumulator (metering unit) to regulate the flow of material (the mixture) into the metering unit and to prevent backflow into the mixing unit (C20 L56-58). One of ordinary skill in the art would recognize a spherical check valve opens/closes automatically in response to crossing a pressure threshold.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Chen invention of an apparatus for foam plastic molding, as discussed above, with the Pierick teaching of arranging a spherical check valve between the second discharging passage of the mixing unit and the connecting passage of the metering unit. One would be motivated to combine them by a desire to gain the benefit of not only regulating the flow of material into the injection unit as Chen’s second controllable melt metering valve does, but also prevent backflow into the mixing unit, as taught by Pierick [C20 L56-58]. Furthermore, one would be motivated to substitute Chen’s first controllable metering valve with Pierick’s spherical check valve by a desire to gain the benefit of not only regulating the flow of material into the mixing unit as Chen’s first controllable melt metering valve does, but also prevent backflow into the melting unit. Thus, the combination of Chen and Pierick discloses a spherical first check valve located between the first discharging passage and the second feeding passage to stop the mixture in the mixing unit from reversely flowing from the second feeding passage of the mixing unit to the first discharging passage of the melting unit, and a spherical second check valve located between the second discharging passage and a connecting passage of the injection unit to stop the mixture in the connecting passage from reversely flowing to the second discharging passage of the mixing unit.
Regarding Claim 8, the limitations of Claim 6 from which Claim 8 depends are disclosed by the combination Chen and Pierick as discussed above. Chen further discloses the first flow control element is disposed at a first port connecting the melting unit to the mixing unit (Fig. 1).
Regarding Claims 9-10, the limitations of Claim 1 from which Claims 9-10 depends are disclosed by Chen as discussed above. Chen further discloses when in use a further process step is when the Chen does not disclose the closed configuration prevents the polymeric material from flowing from the injection unit back to the mixing unit. 
In the same field of endeavor, a blowing agent mixing means, Pierick discloses an apparatus and method involving introducing polymeric material admixed with supercritical fluid into a mold (Abstract; C4 L61-65), the apparatus comprising an extruder (mixing unit) with a reciprocating screw with a hot-melting section and a mixing section with a discharge passage (51) in fluid communication with an inlet passage (79) of an accumulator (injection unit) via a conduit (53) for delivering a non-nucleated, single-phase solution of polymeric material and blowing agent to the accumulator (injection unit) (C20 L9-20; Fig. 2). Pierick further discloses a ball check valve (spherical check valve, 85) arranged between the outlet (second discharging passage) of the extruder (mixing unit) and the inlet passage (connecting passage) of the accumulator (metering unit) to regulate the flow of material (the mixture) into the metering unit and to prevent backflow into the mixing unit (C20 L56-58). One of ordinary skill in the art would recognize a spherical check valve opens/closes automatically in response to crossing a pressure threshold.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Chen invention of an apparatus for foam plastic molding, as discussed above, with the Pierick teaching of arranging a spherical check valve between the second discharging passage of the mixing unit and the connecting passage of the metering unit. One would be motivated to combine them by a desire to gain the benefit of not only regulating the flow of material into the injection unit as Chen’s second controllable melt metering valve does, but also prevent backflow into the mixing unit, as taught by Pierick [C20 L56-58]. Furthermore, one would be motivated to substitute Chen’s first controllable metering valve with Pierick’s spherical check valve by a desire to gain the benefit of not only regulating the flow of material into the mixing unit as Chen’s first controllable melt metering Chen and Pierick discloses a spherical first check valve located between the first discharging passage and the second feeding passage to stop the mixture in the mixing unit from reversely flowing from the second feeding passage of the mixing unit to the first discharging passage of the melting unit, and a spherical second check valve located between the second discharging passage and a connecting passage of the injection unit to stop the mixture in the connecting passage from reversely flowing to the second discharging passage of the mixing unit.
Regarding Claim 11, the limitations of Claim 6 from which Claim 11 depends are disclosed by the combination Chen and Pierick as discussed above. Chen further discloses the second flow control element is disposed at a second port connecting the mixing unit to the injection unit (Fig. 1).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 103057061B, hereinafter “Chen”, references are made to the attached machine translation to English), in view of Burnham et al. (US 2019/0118432 A1, hereinafter “Burnham”).
As a preliminary matter, the Examiner finds Claim 12 recites subject matter not part of the original disclose of parent application 15/647087 and therefore is not entitled to the effective filing date of that application. Therefore, Burnham qualifies as prior art under 35 USC 102(a)(1) as having a printed publication date prior to the effective filing date of Claim 12.
Regarding Claim 12, the limitations of Claim 1 from which Claim 12 depends are disclosed by Chen as discussed above. Chen does not disclose a monitoring module configured to monitor the extruding system in real time, wherein the monitoring module includes a sensor disposed in the extruding system. 
In the same field of endeavor, a blowing agent mixing means, Burnham discloses a polymer foam processing system comprising: a blowing agent source; a blowing agent introduction system connected to the blowing agent source and including: a flow restrictor (flow control element); a pressure regulating device upstream of the flow control element; a pressure measuring device (sensor) upstream of the flow control element; a pressure measuring device (sensor) downstream of the flow control element; and an extruder including a screw constructed and arranged to rotate within a barrel to convey polymeric material Burnham Cl. 12). The apparatus further comprises a controller (monitoring module) operably connected to the sensors and process regulators so that the controller may receive inputs from the sensors and provide outputs to control pressure in real time ([0016,0033]). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Chen invention of an apparatus for a foamed plastic (polymeric material) extruding and injection molding system, as discussed above, with the Burnham teaching of a monitoring module that monitors the system in real time base at least in part on data from a sensor. One would be motivated to combine them by a desire to gain the benefit of having accurate pressure information for location upstream and downstream of a flow control element, as taught by Burnham [0029-0030].


Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 103057061B, hereinafter “Chen”, references are made to the attached machine translation to English), in view of Burnham et al. (US 2019/0118432 A1, hereinafter “Burnham”).
As a preliminary matter, the Examiner finds Claims 13-16 recite subject matter not part of the original disclose of parent application 15/647087 and therefore are not entitled to the effective filing date of that application. Therefore, Burnham qualifies as prior art under 35 USC 102(a)(1) as having a printed publication date prior to the effective filing date of Claims 13-16.
Regarding Claims 13 and 16, Chen discloses a foamed plastic (polymeric material) extruding and injection molding system comprising a plasticizing extruder unit (melting unit, A), a supercritical fluid (blowing agent) conveying unit (blowing agent supply unit, B), a mixing unit (C), an injection unit (D), and a mold unit (E) (Pg 3; Fig. 1). The melting unit, the mixing unit, and the injection unit are connected in sequence, the blowing agent supply unit is connected to the mixing unit, and the mixing unit is connected to the melting unit through a first controllable melt metering valve (first flow control element, 1) (Pgs 3-4). The mixing unit is connected to the injection unit via a second controllable melt metering valve (second flow control element, 2) (Pg 4). The melting unit comprises a plasticizing screw (3), a plasticizing cylinder Chen does not disclose a monitoring module configured to monitor the extruding system in real time, wherein the monitoring module includes a sensor disposed in the extruding system.
In the same field of endeavor, a blowing agent mixing means, Burnham discloses a polymer foam processing system comprising: a blowing agent source; a blowing agent introduction system connected to the blowing agent source and including: a flow restrictor (flow control element); a pressure regulating device upstream of the flow control element; a pressure measuring device (sensor) upstream of the flow control element; a pressure measuring device (sensor) downstream of the flow control element; and an extruder including a screw constructed and arranged to rotate within a barrel to convey polymeric material in a downstream direction, the barrel having a blowing agent port formed therein (Burnham Cl. 12). The apparatus further comprises a controller (monitoring module) operably connected to the sensors and process regulators so that the controller may receive inputs from the sensors and provide outputs to control pressure in real time ([0016,0033]). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Chen invention of an apparatus for a foamed plastic Burnham teaching of a monitoring module that monitors the system in real time base at least in part on data from a sensor. One would be motivated to combine them by a desire to gain the benefit of having accurate pressure information for location upstream and downstream of a flow control element, as taught by Burnham [0029-0030].
Regarding Claims 14-15, the limitations of Claim 13 from which Claims 14-15 depends are disclosed by Chen as discussed above. Burnham further discloses an upstream pressure measuring device (sensor, 40) and a downstream pressure measuring device (sensor, 42). Thus a plurality of sensors. As discussed above, Burnham discloses the apparatus comprises a controller (monitoring module) operably connected to the sensors and process regulators so that the controller may receive inputs from the sensors and provide outputs to control pressure in real time ([0016,0033]), thus the processing conditions of the extruding system are automatically monitored and instantly adjusted in accordance with the processing conditions sensed by the sensor.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 103057061B, hereinafter “Chen”, references are made to the attached machine translation to English), in view of Burnham et al. (US 2019/0118432 A1, hereinafter “Burnham”).
As a preliminary matter, the Examiner finds Claim 20 recites subject matter not part of the original disclose of parent application 15/647087 and therefore is not entitled to the effective filing date of that application. Therefore, Burnham qualifies as prior art under 35 USC 102(a)(1) as having a printed publication date prior to the effective filing date of Claim 20.
Regarding Claim 20, the limitations of Claim 17 from which Claim 20 depends are disclosed by Chen as discussed above. Chen does not disclose monitoring the melting unit, the mixing unit, the injection unit in real time. 
In the same field of endeavor, a blowing agent mixing means, Burnham discloses a polymer foam processing system comprising: a blowing agent source; a blowing agent introduction system connected to the blowing agent source and including: a flow restrictor (flow control element); a pressure regulating Burnham Cl. 12). The apparatus further comprises a controller (monitoring module) operably connected to the sensors and process regulators so that the controller may receive inputs from the sensors and provide outputs to control pressure in real time ([0016,0033]). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Chen invention of an apparatus for a foamed plastic (polymeric material) extruding and injection molding system, as discussed above, with the Burnham teaching of a monitoring module that monitors the system in real time base at least in part on data from a sensor. One would be motivated to combine them by a desire to gain the benefit of having accurate pressure information for location upstream and downstream of a flow control element, as taught by Burnham [0029-0030].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743